In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 14-1143V
                                      Filed: April 7, 2020

* * * * * * * * * * * * *
ANDREW FUNK,            *                                            UNPUBLISHED
                        *
         Petitioner,    *                                            Decision on Joint Stipulation;
                        *                                            Inflammatory Neuropathy;
v.                      *                                            Hepatitis A Vaccine; Hepatitis
                        *                                            B Vaccine; Meningococcal
SECRETARY OF HEALTH     *                                            Conjugate Vaccine; Influenza
AND HUMAN SERVICES,     *                                            (“Flu”) Vaccine
                        *
         Respondent.    *
* * * * * * * * * * * * *
Glynn Gilcrease, Esq., Law Office of Glynn W. Gilcrease, Jr., PC, Tempe, AZ, for petitioner.
Adriana Teitel, Esq., US Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On November 24, 2014, Andrew Funk [“Mr. Funk” or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
he developed injuries, including inflammatory neuropathy, after receiving hepatitis A, hepatitis B,
meningococcal conjugate, and influenza vaccinations3 on December 13, 2011. Stipulation, filed


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
3
  The petition also sought compensation for injuries from an adenovirus vaccination, which is not covered
by the Vaccine Program. Stipulation at 1, n.1. In addition to the vaccinations listed in the petition, petitioner
received a tetanus-diphtheria-acellular pertussis vaccination (“Tdap”) and a pneumococcal conjugate
(“Prevnar 13”) vaccination on December 13, 2011. He also received a second hepatitis A and B vaccination
and a polio vaccination on January 12, 2012. Id.
Apr. 7, 2020 at ¶¶ 1-4. Respondent denies that any of the aforementioned immunizations caused
petitioner’s injuries. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On April 7, 2020, the parties filed
a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

           A lump sum of $20,000.00 in the form of a check payable to petitioner, Andrew
           Funk. This amount represents compensation for all damages that would be available
           under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.4

       IT IS SO ORDERED.

                                               s/ Mindy Michaels Roth
                                               Mindy Michaels Roth
                                               Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                  2